Citation Nr: 0910159	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-07 434	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  

In an October 2007 decision, the Board denied the Veteran's 
claim for service connection for hepatitis.  In December 
2008, the Veteran's representative asked that the Board's 
October 2007 denial of service connection for hepatitis be 
vacated.  This motion was granted in February 2009.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In this case, additional service treatment records were 
received in January 2008, subsequent to the Board's October 
3, 2007 decision and pertinent to the veteran's claim for 
service connection for hepatitis.  In light of the foregoing, 
the Board finds that its decision of October 3, 2007 failed 
to provide the Veteran due process under the law.  

Accordingly, the October 3, 2007 Board decision addressing 
the issue of entitlement to service connection for hepatitis 
is vacated.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



